                                     Case 17-11160-JKO               Doc 93          Filed 02/18/19     Page 1 of 4
                              UNITED STATES BANKRUPTCY COURT, SOUTHERN DISTRICT OF FLORIDA
                                                            www.flsb.uscourts.gov
                                                CHAPTER 13 PLAN (Individual Adjustment of Debts)
                                                             Original Plan
                                                                    Amended Plan (Indicate 1st, 2nd, etc. Amended, if applicable)
                        ■   3rd                                     Modified Plan (Indicate 1st, 2nd, etc. Modified, if applicable)

DEBTOR: Linda Lou Owens-Whitfield                        JOINT DEBTOR:                                       CASE NO.: 17-11160-JKO
SS#: xxx-xx- 5565                                           SS#: xxx-xx-
I.          NOTICES
            To Debtors:           Plans that do not comply with local rules and judicial rulings may not be confirmable. All plans, amended plans
                                  and modified plans shall be served upon all creditors and a certificate of service filed with the Clerk pursuant to
                                  Local Rules 2002-1 (C)(5), 3015-1(B)(2), and 3015-2. Debtor(s) must commence plan payments within 30 days of
                                  filing the chapter 13 petition or within 30 days of entry of the order converting the case to chapter 13.
            To Creditors:         Your rights may be affected by this plan. You must file a timely proof of claim in order to be paid. Your claim may
                                  be reduced, modified or eliminated.
            To All Parties:       The plan contains no nonstandard provisions other than those set out in paragraph VIII. Debtor(s) must check one
                                  box on each line listed below in this section to state whether the plan includes any of the following:
  The valuation of a secured claim, set out in Section III, which may result in a
                                                                                                              ■    Included               Not included
  partial payment or no payment at all to the secured creditor
  Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest, set
                                                                                                                   Included           ■   Not included
  out in Section III
  Nonstandard provisions, set out in Section VIII                                                             ■    Included               Not included
II.         PLAN PAYMENTS, LENGTH OF PLAN AND DEBTOR(S)' ATTORNEY'S FEE

            A. MONTHLY PLAN PAYMENT: This Plan pays for the benefit of the creditors the amounts listed below, including trustee's
               fees of 10%, beginning 30 days from the filing/conversion date. In the event the trustee does not retain the full 10%, any unused
               amount will be paid to unsecured nonpriority creditors pro-rata under the plan:


                   1.   $682.17               for months    1    to 25 ;

                   2.   $1,323.82             for months 26 to 60 ;

            B. DEBTOR(S)' ATTORNEY'S FEE:                                                NONE     PRO BONO
        Total Fees:               $6625.00            Total Paid:            $1000.00            Balance Due:          $5625.00
        Payable             $66.98            /month (Months 1      to 25 )
        Payable             $112.87           /month (Months 26 to 60 )
        Allowed fees under LR 2016-l(B)(2) are itemized below:
        $3,500.00 for CH 13 atty. fees, $2,075.00 for three (3) Motions to Value, $1,050.00 for two (2) Motions to Modify.

        Applications for compensation must be filed for all fees over and above the Court's Guidelines for Compensation.
III.        TREATMENT OF SECURED CLAIMS
            A. SECURED CLAIMS:                  NONE
            [Retain Liens pursuant to 11 U.S.C. §1325 (a)(5)] Mortgage(s)/Lien on Real or Personal Property:
         1. Creditor: Majestic Gardens Condo F Association, Inc.
              Address: c/o Steven S. Valancy                Arrearage/ Payoff on Petition Date
                       311 SE 13th St.
                                                            Regular Payment (Maintain)                   $134.19      /month (Months      1   to 25 )
                       Fort Lauderdale, FL
                       33316                                Regular Payment (Maintain)                   $264.15      /month (Months 26       to 60 )

         Last 4 Digits of
         Account No.:                  5565
LF-31 (rev. 10/3/17)                                                       Page 1 of 4
                                      Case 17-11160-JKO         Doc 93 Filed 02/18/19 Page 2 of 4
                                                                 Debtor(s): Linda Lou Owens-Whitfield                     Case number: 17-11160-JKO
        Other:

         ■    Real Property                                                   Check one below for Real Property:
                 ■ Principal    Residence                                            Escrow is included in the regular payments
                       Other Real Property                                           The debtor(s) will pay     taxes      insurance directly
         Address of Collateral:
         4042 NW 19 St., Apt. 203, Lauderhill, FL 33313

              Personal Property/Vehicle
         Description of Collateral:
             B. VALUATION OF COLLATERAL:                    NONE
                   IF YOU ARE A SECURED CREDITOR LISTED BELOW, THE PLAN SEEKS TO VALUE THE COLLATERAL
                   SECURING YOUR CLAIM IN THE AMOUNT INDICATED. A SEPARATE MOTION WILL ALSO BE SERVED UPON
                   YOU PURSUANT TO BR 7004 AND LR 3015-3.
                   1. REAL PROPERTY:           NONE

         1. Creditor: Federal National Mortgage       Value of Collateral:                  $30,000.00                      Payment
                      Association
                                                      Amount of Creditor's Lien:            $61,013.79    Total paid in plan:       $34,174.80
               Address: c/o Seterus, Inc.
                        POB 1047
                        Hartford, CT 06143            Interest Rate:        5.25%                             $356.62    /month (Months     1 to 25 )

         Last 4 Digits of Account No.:       8062                                                             $721.69    /month (Months    26 to 60 )
                                                      Check one below:
         Real Property                                    Escrow is included in the monthly
                                                          mortgage payment listed in this section
          ■   Principal Residence
                                                      ■   The debtor(s) will pay
              Other Real Property
                                                                ■   taxes      ■     insurance directly
         Address of Collateral:
         4042 NW 19 St., Apt. 203
         Lauderhill, FL 33313
         2. Creditor: Majestic Gardens                Value of Collateral:                  $25,030.00                      Payment
                      Condominium F Association,
                                                      Amount of Creditor's Lien:             $9,105.39    Total paid in plan:          $0.00
                      Inc.
               Address: c/o Steven S. Valancy
                        311 SE 13th St.               Interest Rate:        0.00%                              $0.00     /month (Months     1 to 60 )
                        Fort Lauderdale, FL 33316
                                                      Check one below:
         Last 4 Digits of Account No.:       5565
                                                          Escrow is included in the monthly
         Real Property                                    mortgage payment listed in this section
          ■   Principal Residence                         The debtor(s) will pay

              Other Real Property                                   taxes            insurance directly

         Address of Collateral:
         4042 NW 19 St., Apt. 203
         Lauderhill, FL 33313

                   2. VEHICLES(S):           NONE




LF-31 (rev. 10/3/17)                                                   Page 2 of 4
                                        Case 17-11160-JKO                  Doc 93 Filed 02/18/19 Page 3 of 4
                                                                            Debtor(s): Linda Lou Owens-Whitfield              Case number: 17-11160-JKO

         1. Creditor: Rapid Auto Loans, LLC                    Value of Collateral:             $4,025.00                       Payment
              Address: 900 East Atlantic Blvd.                 Amount of Creditor's Lien:       $5,429.62     Total paid in plan:         $4,612.80
                       Pompano Beach, FL 33060

         Last 4 Digits of Account No.: 9645                    Interest Rate:         5.50%                       $51.85      /month (Months      1 to 25 )
         VIN: 4T1BK36B17U206147                                                                                   $94.76      /month (Months 26 to 60 )
         Description of Collateral:
         2007 Toyota Avalon


         Check one below:
            Claim incurred 910 days or more pre-
          ■
            petition
            Claim incurred less than 910 days pre-
            petition
                    3. PERSONAL PROPERTY:                  ■   NONE
            C. LIEN AVOIDANCE                  ■    NONE
            D. SURRENDER OF COLLATERAL: Secured claims filed by any creditor granted stay relief in this section shall not receive a
               distribution fom the Chapter 13 Trustee.
                       ■   NONE
            E. DIRECT PAYMENTS: Secured claims filed by any creditor granted stay relief in this section shall not receive a distribution
               fom the Chapter 13 Trustee.
                           NONE
                       ■   The debtor(s) elect to make payments directly to each secured creditor listed below. The debtor(s) request that upon
                           confirmation of this plan the automatic stay be terminated in rem as to the debtor(s) and in rem and in personam as to any
                           codebtor(s) as to these creditors. Nothing herein is intended to terminate or abrogate the debtor(s)' state law contract rights.
                          Name of Creditor               Last 4 Digits of Account No. Description of Collateral (Address, Vehicle, etc.)
                          Wilmington Trust, N.A.         2447                         3210 NW 4 St. Fort Lauderdale, FL 33311
                       1. c/o Select Portfolio Servicing

IV.         TREATMENT OF FEES AND PRIORITY CLAIMS [as defined in 11 U.S.C. §507 and 11 U.S.C. § 1322(a)(4)]
            A. ADMINISTRATIVE FEES OTHER THAN DEBTORS(S)' ATTORNEY'S FEE:                                        ■   NONE
            B. INTERNAL REVENUE SERVICE:                           ■   NONE
            C. DOMESTIC SUPPORT OBLIGATION(S):                             ■    NONE
            D. OTHER:              ■   NONE
V.          TREATMENT OF UNSECURED NONPRIORITY CREDITORS
               A. Pay              $43.87          /month (Months      1       to 25 )
                       Pay         $10.00          /month (Months 26           to 60 )
                       Pro rata dividend will be calculated by the Trustee upon review of filed claims after bar date.
               B.            If checked, the Debtor(s) will amend/modify to pay 100% to all allowed unsecured nonpriority claims.
               C. SEPARATELY CLASSIFIED:                       ■   NONE
              *Debtor(s) certify the separate classification(s) of the claim(s) listed above will not prejudice other unsecured nonpriority
              creditors pursuant to 11 U.S.C. § 1322.
VI.         EXECUTORY CONTRACTS AND UNEXPIRED LEASES: Secured claims filed by any creditor/lessor granted stay relief in this
            section shall not receive a distribution from the Chapter 13 Trustee.
                       ■   NONE
VII.        INCOME TAX RETURNS AND REFUNDS:                            ■   NONE
VIII.       NON-STANDARD PLAN PROVISIONS                               NONE

LF-31 (rev. 10/3/17)                                                              Page 3 of 4
                                   Case 17-11160-JKO               Doc 93 Filed 02/18/19 Page 4 of 4
                                                                    Debtor(s): Linda Lou Owens-Whitfield            Case number: 17-11160-JKO
            ■     Nonstandard provisions must be set forth below. A nonstandard provision is a provision not otherwise included in the Local
                  Form or deviating from it. Nonstandard provisions set out elsewhere in this plan are void.
                 1. Pursuant to Order (DE 41) the home value relating to Majestic Gardens Condominium F Association
                 was ruled upon at $25,030.00 and for Seterus, Inc. it was agreed up at $30,000.00.

                 2. The Debtor is required to maintain escrow payments on the real property located at 4042 NW 19 St.,
                 #203
                 Lauderhill, FL 33313 outside of the Plan.

                 3. In the event the Debtor recovers any non-exempt proceeds from a workers compensation claim against
                 the University Of Miami, those proceeds will be placed in the Debtor's Attorney's Trust Account and turned
                 over to the Chapter 13 Trustee for the benefit of the unsecured creditors over and above what is provided
                 for in the plan up to 100% of allowed unsecured claims.

                  Mortgage Modification Mediation


                       PROPERTY OF THE ESTATE WILL VEST IN THE DEBTOR(S) UPON PLAN CONFIRMATION.

   I declare that the foregoing chapter 13 plan is true and correct under penalty of perjury.


                                          Debtor                                                             Joint Debtor
  Linda Lou Owens-Whitfield                                 Date                                                                    Date



  /s/ Michael H. Johnson, Esq.                 2/18/2019
    Attorney with permission to sign on                    Date
             Debtor(s)' behalf
   By filing this document, the Attorney for Debtor(s) or Debtor(s), if not represented by counsel, certifies that the wording and
   order of the provisions in this Chapter 13 plan are identical to those contained in Local Form Chapter 13 Plan and the plan
   contains no nonstandard provisions other than those set out in paragraph VIII.




LF-31 (rev. 10/3/17)                                                   Page 4 of 4
